EXHIBIT 21.1 Vanguard Natural Resources, LLC SUBSIDIARIES OF THE REGISTRANT as of December31, 2011 Place of Percentage Entity Name Incorporation Owner Ownership Trust Energy Company, LLC Kentucky Vanguard Natural Gas, LLC 100 % Ariana Energy, LLC Tennessee Vanguard Natural Gas, LLC 100 % Vanguard Natural Gas, LLC Kentucky Vanguard Natural Resources, LLC 100 % VNR Holdings, LLC Delaware Vanguard Natural Gas, LLC 100 % Vanguard Permian, LLC Delaware Vanguard Natural Gas, LLC 100 % VNR Finance Corp. Delaware Vanguard Natural Resources, LLC 100 % Encore Energy Partners GP LLC Delaware Vanguard Natural Gas, LLC 100 % Encore Energy Partners LP Delaware Vanguard Natural Gas, LLC 98.9 % Encore Energy Partners LP Delaware Encore Energy Partners GP LLC 1.1 % Encore Energy Partners Operating LLC Delaware Encore Energy Partners LP 100 % Encore Energy Partners Finance Corporation Delaware Encore Energy Partners LP 100 % Encore Clear Fork Pipeline LLC Delaware Encore Energy Partners Operating LLC 100 % Limited partner interest. General partner interest.
